DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6 October 2021 have been fully considered but they are not persuasive.
The Applicant argues on page 5 of the Remarks that “The Examiner, however, then made the completely unsupported factual assertion that "each of which may include multiple ingredients including micro-ingredients."”  Primary reference Newman, used in the previous and current rejections, discloses that the “product dispenser 100 may use any number of different ingredients.  In this example, several different types of ingredients may be used: water (plain and/or carbonated) from a water source 130; macro-ingredients from a number of macro-ingredient sources 140; and micro-ingredients from a number of micro-ingredient sources 150.  Any number or combinations of sources 130, 140, 150 may be used herein.” (¶ [0024])
Connerat teaches that a plurality of beverage component cartridges may be connected to a dispensing nozzle and that the cartridges comprising “any number of ingredients” (¶ [0032]) including “micro-ingredients”.
The Applicant continues on pages 6 and 7 that “Connerat has no support whatsoever of the use of multiple ingredients in a single cartridge.”  This is not persuasive since Connerat explicitly discloses in paragraph [0032] that that “It should be understood that the first and second cartridges 108 and 110 may include any number of ingredients including, but not limited to, sweetened beverage bases or beverage syrups, sweetened flavors or flavor syrups, unsweetened beverage bases, unsweetened beverage base components (such as the acid, acid-degradable, and non-acid portions of a beverage base), unsweetened flavors, natural and artificial flavors, flavor additives, natural and artificial colors, nutritive or non-nutritive natural or artificial sweeteners, additives for controlling tartness (e.g., citric acid, potassium citrate, etc.), functional additives such as vitamins, minerals, or herbal extracts, nutraceuticals, medicaments, or alternative diluents such as juice, milk, or yoghurt.  The ingredients may be concentrated with traditional beverage ingredients having reconstitution ratios of about 3:1 to about 6:1 or higher.  The beverage micro-ingredients may have reconstitution ratios from about 10:1, 20:1, 30:1, or higher with many having reconstitution ratios of 50:1 to 300:1.”
Claim Interpretation
Claim 9 includes the limitation “a plurality of beverage brands part two”.  This limitation is interpreted in this Action from ¶ [0023] of the specification: “One or more of these beverage components 130 may be combined with other ingredients 115 to form a beverage brand 140. These other ingredients 115 also may be micro-ingredients 60 and the like and may be described herein as a beverage brand part two 150 to create the different beverage brands 140. Specifically, the beverage components 130 and the beverage brands part two 150 may be mixed with the diluent 4015 and the macro-ingredient 50 at the dispensing nozzle 90 to create the beverage brand 140.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (U.S. Pub. 2012/0074168) in view of Connerat, et al. (“Connerat”) (U.S. Pub. 2014/0263454).
Regarding claim 1, Newman discloses a beverage dispensing system, comprising: a nozzle (180);
multiple beverage components (130, 140, 150 seen in Fig. 1) in communication with the nozzle via respective pumps (160, 170), the beverage components including several different types of ingredients, including water, a plurality of macro-ingredients from macro-ingredient sources (140) and a plurality of micro-ingredients from micro-ingredient sources (150) and further discloses that “Any number or combinations of sources 130, 140, 150 may be used herein” (¶ [0024]);
wherein the pumps vary the flow rate of each beverage component to the nozzle (¶ [0048]: “The pumps 160 and the metering devices 170 may be pulsed on and off as desired to vary the flow rate, or may otherwise be activated for a predetermined amount of time to introduce a predefined amount of each respective ingredient into the respective beverage supply lines 175, 185”)
Newman discloses in ¶ [0058] that a plurality of beverage supply lines (175, 185) can be in communication with at least one of the following: one or more ingredient packages; one or more ingredient cartridges, one or more beverage boxes, one or more beverage bags, or one or more beverage containers and that any number of combinations of water, macro and micro ingredients may be used (¶ [0024]);
but does not specify:
a first cartridge for a first beverage component, the first beverage component comprising a first ingredient which is a micro-ingredient; or
a second cartridge for a second beverage component, the second beverage component comprising the first ingredient and a second ingredient.
Connerat discloses a beverage dispenser (100) comprising a nozzle (118) connected to a plurality of beverage component cartridges (108, 110) (¶ [0032]: “While FIG. 1 shows the beverage dispenser 100 having two cartridges, the beverage dispenser 100 include any number of cartridges”), the cartridges comprising “any number of ingredients” (¶ [0032]) including “micro-ingredients”.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Connerat’s multiple cartridges, since Newman discloses the use of cartridges (¶ [0058]), each of which may include multiple ingredients including micro-ingredients, such that a first cartridge includes a first beverage component, the first beverage component comprising a first ingredient which is a micro-ingredient; and a second cartridge includes second beverage component, the second beverage component comprising the first ingredient and a second ingredient, for producing a finished beverage made from a combination of ingredients.  (Connerat: ¶ [0033])
Regarding claim 4, Newman discloses the micro-ingredient comprises a reconstitution ratio of about ten to one or higher.  (¶ [0027])
Regarding claim 5, Newman discloses the first ingredient may comprise an acid. (¶ [0027]: “citric acid”)
Regarding claim 7, Newman, as modified by Connerat, discloses each cartridge may contain a plurality of ingredients, including first and second ingredients, and that each ingredient may be a macro or micro-ingredient. (Connerat: ¶ [0032])
Regarding claim 8, Newman, discloses a carrier liquid (water, 130) for the various beverage components.
 Regarding claims 9 and 10, Newman discloses a plurality of macro and micro-ingredients and Connerat discloses that the plurality of cartridges may comprise “any number of ingredients” including macro or micro-ingredients. (Connerat: ¶ [0032]).  Newman also discloses in ¶ [0047]) that the product dispenser provides a plurality of “branded beverages”.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a cartridge comprising a proprietary recipe of macro and micro-ingredients in order to dispense Newman’s “branded beverage”.
Regarding claim 11, Newman discloses one or more macro-ingredients (140) in communication with the nozzle.
Regarding claim 12, Newman discloses a diluent (130) in communication with the nozzle.
Regarding claim 13, Newman discloses that the first pump comprise a metering device. (Newman: ¶ [0030])
Regarding claim 14, Newman discloses a plurality of macro and micro-ingredients and Connerat discloses that the plurality of cartridges may comprise “any number of ingredients” including macro or micro-ingredients (Connerat: ¶ [0032]).  Newman also discloses in ¶ [0047]) that the product dispenser provides a plurality of “branded beverages”.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to include cartridges comprising a proprietary recipe of macro and micro-ingredients for the first and second beverage components in order to dispense Newman’s “branded beverage”.
Regarding claim 15, Newman discloses a beverage dispenser capable of performing the steps during normal usage of:
flowing multiple beverage components (130, 140, 150 seen in Fig. 1) to a nozzle (180) via respective pumps (160, 170), the beverage components including several different types of ingredients, including water, a plurality of macro-ingredients from macro-ingredient sources (140) and a plurality of micro-ingredients from micro-ingredient sources (150) and further discloses that “Any number or combinations of sources 130, 140, 150 may be used herein” (¶ [0024]);
varying the flow rate of each beverage component to the nozzle (¶ [0048]: “The pumps 160 and the metering devices 170 may be pulsed on and off as desired to vary the flow rate, or may otherwise be activated for a predetermined amount of time to introduce a predefined amount of each respective ingredient into the respective beverage supply lines 175, 185”)
Newman discloses in ¶ [0058] that a plurality of beverage supply lines (175, 185) can be in communication with at least one of the following: one or more ingredient packages; one or more ingredient cartridges, one or more beverage boxes, one or more beverage bags, or one or more beverage containers and that any number of combinations of water, macro and micro ingredients may be used (¶ [0024]);
but does not specify:
a first cartridge for a first beverage component, the first beverage component comprising a first ingredient which is a micro-ingredient; or
a second cartridge for a second beverage component, the second beverage component comprising the first ingredient and a second ingredient.
Connerat discloses a beverage dispenser (100) comprising a nozzle (118) connected to a plurality of beverage component cartridges (108, 110) (¶ [0032]: “While FIG. 1 shows the beverage dispenser 100 having two cartridges, the beverage dispenser 100 include any number of cartridges”), the cartridges comprising “any number of ingredients” (¶ [0032]) including “micro-ingredients”.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Connerat’s multiple cartridges, since Newman discloses the use of cartridges (¶ [0058]), each of which may include multiple ingredients including micro-ingredients, such that a first cartridge includes a first beverage component, the first beverage component comprising a first ingredient which is a micro-ingredient; and a second cartridge includes second beverage component, the second beverage component comprising the first ingredient and a second ingredient, for producing a finished beverage made from a combination of ingredients.  (Connerat: ¶ [0033])
Newman discloses a plurality of macro and micro-ingredients and Connerat discloses that the plurality of cartridges may comprise “any number of ingredients” including macro or micro-ingredients (Connerat: ¶ [0032]).  Newman also discloses in ¶ [0047]) that the product dispenser provides a plurality of “branded beverages”.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to include cartridges comprising a proprietary recipe of macro and micro-ingredients for the first and second beverage components while varying the flow rate of each beverage component to the nozzle in order to create Newman’s “branded beverage”.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman and Connerat as applied to claim 5 above, and further in view of Deo, et al. (“Deo”) (U.S. Pub. 2011/0121032).
Regarding claim 6, Newman, as modified by Connerat disclose a plurality of ingredients can be comprised in the cartridges but is silent in that the second ingredient is caffeine.  Deo discloses a beverage dispensing device and teaches that caffeine may be an ingredient in the manufacture of a beverage.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of caffeine as an ingredient in order to manufacture a beverage containing caffeine, such as cola.  (¶ [0049])
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/Examiner, Art Unit 3754             .

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        11/08/2021